Name: 93/77/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the new arrangements provided for in Council in Directive 91/68/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  trade policy;  Europe
 Date Published: 1993-02-06

 Avis juridique important|31993D007793/77/EEC: Commission Decision of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the new arrangements provided for in Council in Directive 91/68/EEC Official Journal L 030 , 06/02/1993 P. 0063 - 0063 Finnish special edition: Chapter 3 Volume 48 P. 0074 Swedish special edition: Chapter 3 Volume 48 P. 0074 COMMISSION DECISION of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the new arrangements provided for in Council in Directive 91/68/EEC(93/77/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Article 16 thereof, Whereas, to be recognized as being officially brucellosis (B. Melitensis)-free, a Member State or a region must, among other things, have prescribed for at least five years that the disease is compulsorily notifiable and have had no cases officially confirmed for at least five years; Whereas in Denmark brucellosis (B. Melitensis) in ovine and caprine animals has been compulsorily notifiable only since 1 January 1990; Whereas, however, the various forms of brucellosis of bovines have been compulsorily notifiable since 1948; whereas no cases have been officially recorded since 1959; whereas, in view of that situation, it would appear that the various forms of brucellosis in the susceptible animal species, and in particular in ovine and caprine animals, are not found in Denmark; Whereas, pending compliance by Denmark with the abovementioned conditions, account should be taken of the situation in Denmark with regard to the said disease; whereas, therefore, the same animal health guarantees in respect of certain ovine and caprine animals destined for Denmark should be provided for as would be the case if Denmark was recognized as being officially free of ovine or caprine brucellosis; Whereas a time limit should be specified for adjustment to the new arrangements; whereas the transitional measures to be laid down must be strictly necessary as regards their scope, duration and the purposes of facilitating the adjustment; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Ovine and caprine animals for breeding and fattening destined for Denmark must satisfy the conditions laid down in Annex A, Chapter 1, (I) (D) to Directive 91/68/EEC. Article 2 This Decision shall apply until 31 December 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 19.